        Case 2:08-cv-03010-CMR Document 491 Filed 02/05/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PETER BISTRIAN
                       Plaintiff,
               v.                                        CIVIL ACTION NO. 08-3010

 WARDEN TROY LEVI, et al.,
                       Defendants.

                                          ORDER

       AND NOW, this 5th day of February 2021, upon consideration of Plaintiff’s Motion for

a New Trial as to Defendant Gibbs, Plaintiff’s Motion to Compel United States to Review FBI

Documents and to Produce Relevant Documents, and responses and replies thereto, and for the

reasons explained in the accompanying Memorandum Opinion, it is hereby ORDERED that:

          1. Plaintiff’s Motion for a New Trial [Doc. No. 462] is GRANTED. A scheduling

              conference will be ordered by the Court.

          2. Plaintiff’s Motion to Compel [Doc. No. 465] is GRANTED in part and

              DENIED in part as outlined in the accompanying Memorandum Opinion.

       It is so ORDERED.

                                                         BY THE COURT:

                                                         /s/ Cynthia M. Rufe
                                                         _____________________
                                                         CYNTHIA M. RUFE, J.
